Detailed Office Action

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  

Priority
This office action is regarding application number 17/479,211 filed on 09/20/2021. The application has a provisional application 63/112,294, filed on 11/11/2020.
	
	
Restriction/Election
Claims 25 – 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected process of making (Group II), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/07/2022. Applicant's election with traverse of Group I in the reply filed is acknowledged.  The traversal is on the ground(s) that the Group II comprises the aluminum alloy of claim 1 (Group I). This is not found persuasive because the product of Group I can be made by a materially different process, thus the inventions of Group I and Group II are distinct. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The phrase “incidental impurities” is interpreted as any element not including Al, Zn, Cu, Mg, Zr, Si, Fe, Cr, and Ti. As defined in [0028] of as-published US2022/0145439. 
Claim Rejections – U.S.C. §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 11 and 16 – 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Whelchel (US2020/0232072, cited in IDS of 07/27/2022)

Regarding claims 1 – 9, Whelchel teaches an aluminum alloy with a composition that anticipates the claimed range [Table 1, Alloy “D”]
Element
Claimed Invention
Alloy “D” Whelchel
Zinc (Zn)
6.5 – 7.2%
7.02%
Magnesium (Mg)
1.75 – 2.15%
2.14%
Copper (Cu)
1.55 – 1.95%
1.89%
Zirconium (Zr)
0.095 – 0.15%
0.10%
Incidental Impurities
0.15% or less (individual)
0.35% or less (total)
~0%*
Silicon (Si)
0.12% or less (Claim 4)
0.05% or less (Claim 5)
0.023%
Iron (Fe)
0.15% or less (Claim 6)
0.10% or less (Claim 7)
0.046%
Chromium (Cr)
0.04% or less (Claim 8)
0%
Titanium (Ti)
0.005 – 0.1% (Claim 9)
0.037%
Aluminum
Balance
Balance

	*Whelchel does not teach any elements not included amount the list of Al, Zn, Cu, Mg, Zr, Si, Fe, Cr, and Ti (as defined by “incidental impurities”), and therefore, said impurities are interpreted to be essentially 0%, meeting the claimed limitation.
Wherein the ratio of Mg to Cu is 1.13 (2.14/1.89), which meets the claimed range of claim 2 (1.05 – 1.35)
Wherein the ratio of Zn to Mg is 3.28 (7.02/2.14), which meets the claimed range of claim 3 (3.2 – 4)

Regarding claim 10, Whelchel teaches the invention as applied above in claim 1. Whelchel teaches that the aluminum alloy product D is forged into a plate at a thickness of 102 mm (~4.015 in), meeting the claimed limitation [0101]. 

Regarding claim 11, Whelchel teaches the invention as applied above in claim 1. Whelchel teaches an example in which the yield strength in the LT direction is 482 MPa (~69.908 KSI) [Table 2], meeting the claimed limitation. 

Regarding claims 16 – 18, Whelchel teaches an aluminum alloy with a composition that anticipates the claimed range [Table 1, Alloy “D”]
Element
Claimed Invention
Alloy “D” Whelchel
Zinc (Zn)
6.5 – 7.2%
7.02%
Magnesium (Mg)
1.75 – 2.15%
2.14%
Copper (Cu)
1.55 – 1.95%
1.89%
Zirconium (Zr)
0.095 – 0.15%
0.10%
Incidental Impurities
0.15% or less (individual)
0.35% or less (total)
~0%*
Silicon (Si)
0.12% or less
0.05% or less (Claim 17)
0.023%
Iron (Fe)
0.15% or less
0.10% or less (Claim 18)
0.046%
Chromium (Cr)
0.04% or less 
0%
Titanium (Ti)
0.005 – 0.1%
0.037%
Aluminum
Balance
Balance

	*Whelchel does not teach any elements not included amount the list of Al, Zn, Cu, Mg, Zr, Si, Fe, Cr, and Ti (as defined by “incidental impurities”), and therefore, said impurities are interpreted to be essentially 0%, meeting the claimed limitation.
	Wherein the ratio of Zn to Mg is 3.28 (7.02/2.14), which meets the claimed range (3.2 – 4)
	Wherein the ratio of Mg to Cu is 1.13 (2.14/1.89), which meets the claimed range (1.05 – 1.35)

Regarding claim 19, Whelchel teaches the invention as applied above in claim 1. Whelchel teaches that the aluminum alloy product D is forged into a plate at a thickness of 102 mm (~4.015 in), meeting the claimed limitation [0101]. 

Regarding claim 20, Whelchel teaches the invention as applied above in claim 1. Whelchel teaches an example in which the yield strength in the LT direction is 482 MPa (~69.908 KSI), meeting the claimed limitation [Table 2]. 
 

Claim Rejections – U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 8 and 10 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bray (EP 829552)

Regarding claims 1 – 8, Bray teaches an aluminum alloy product/plate with a composition of (in wt%) [Claim 6]
Element
Claimed Invention
Bray
Relation
Zinc (Zn)
6.5 – 7.2%
6 – 6.7%
Overlap
Magnesium (Mg)
1.75 – 2.15%
1.6 – 1.9%
Overlap
Copper (Cu)
1.55 – 1.95%
1.8 – 2.4%
Overlap
Zirconium (Zr)
0.095 – 0.15%
0.08 – 0.15%
Overlap
Incidental Impurities
0.15% or less (individual)
0.35% or less (total)

~0%*

Falls within
Silicon (Si)
0.12% or less (Claim 4)
0.05% or less (Claim 5)

0 - 0.06%

Overlap
Iron (Fe)
0.15% or less (Claim 6)
0.10% or less (Claim 7)
0 – 0 .06
Falls within
Chromium (Cr)
0.04% or less (Claim 8)
0%
Falls within
Aluminum
Balance
Balance
Meets

	*Bray does not teach any elements not included amount the list of Al, Zn, Cu, Mg, Zr, Si, Fe, Cr, and Ti (as defined by “incidental impurities”), and therefore, said impurities are interpreted to be essentially 0%, meeting the claimed limitation.
Wherein the ratio of Mg to Cu is 0.66 – 1.05 (2.4/1.6 – 1.9/1.8), based on the disclosed ranges of Mg and Cu, which overlaps the claimed range of claim 2 (1.05 – 1.35)
Wherein the ratio of Zn to Mg is 3.15 – 4.18 (6/1.9 – 6.7/1.6), based on the disclosed ranges of Zn and Mg, which overlaps the claimed range of claim 3 (3.2 – 4)
Furthermore, in regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 10, Bray teaches the invention as applied above in claim 1. Bray teaches that the aluminum alloy plate can be less than 2 ½ inches, which overlaps with the claimed range, meeting the claimed limitation [claim 18]. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 11, Bray teaches the invention as applied above in claim 10. Bray teaches that the yield strength in the LT direction is at least 70 ksi, which falls within the claimed range, meeting the claimed limitation [claim 17]. 

Regarding claim 12, Bray teaches the invention as applied above in claim 10. Bray teaches that the K1c in the TL direction is at least 33 ksi, which falls within the claimed range, meeting the claimed limitation [claim 18]. 

Regarding claim 13, Bray teaches the invention as applied above in claim 10. Bray teaches that the yield strength in the LT direction is at least 70 ksi, which falls within the claimed range, meeting the claimed limitation [claim 17]. Bray teaches that the K1c in the TL direction is at least 33 ksi, which falls within the claimed range, meeting the claimed limitation [claim 18]. 

Regarding claims 14 and 15, Bray teaches the invention as applied above in claim 13. Bray does not explicitly teach the Kmax-dev values or EAC values. However, Bray teaches an aluminum product/plate with an overlapping composition as well as other physical properties that fall within the claimed ranges (Claims 11 – 13). Therefore, there is a reasonable expectation to a person of ordinary skill in the art that the aluminum alloy product/plate with the overlapping composition and identical properties of yield strength (LT) and K1c (TL) would possess Kmax-dev values and EAC values that met the claimed limitation. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case composition and structure (properties), a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))

Claim 9 and 16 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bray (EP 829552) in view of Dangerfield (US2006/0191609)

Regarding claim 9, Bray teaches the invention as applied above in claim 1. Bray does not explicitly teach the presence of titanium. 

Dangerfield teaches an Al-Zn-Cu-Mg aluminum alloy product [title]. Dangerfield teaches that the aluminum alloy contains titanium in a range of 0 – 0.06 wt% [0021], which overlaps with the claimed range. Furthermore, Dangerfield teaches that titanium can be added in the said range, during casting in order to limit the as-cast grain size of the aluminum alloy product [0063].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the aluminum alloy product/plate of Bray and added titanium in a range of 0 – 0.06 wt% as taught by Dangerfield, in order to limit the as-cast grain size of the aluminum alloy product. Given that Bray and Dangerfield are directed to Al-Zn-Cu-Mg, same field of endeavor, a person of ordinary skill in the art would have a reasonable expectation of success in the combining the teachings of Bray and Dangerfield, to achieve predictable results. Additionally, selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).


Regarding claims 16 – 18, Bray teaches an aluminum alloy product/plate with a composition of (in wt%) [Claim 6]
Element
Claimed Invention
Bray
Relation
Zinc (Zn)
6.5 – 7.2%
6 – 6.7%
Overlap
Magnesium (Mg)
1.75 – 2.15%
1.6 – 1.9%
Overlap
Copper (Cu)
1.55 – 1.95%
1.8 – 2.4%
Overlap
Zirconium (Zr)
0.095 – 0.15%
0.08 – 0.15%
Overlap
Incidental Impurities
0.15% or less (individual)
0.35% or less (total)

~0%*

Falls within
Silicon (Si)
0.12% or less 
0.05% or less (Claim 17)

0 - 0.06%

Overlap
Iron (Fe)
0.15% or less
0.10% or less (Claim 18)
0 – 0 .06
Falls within
Chromium (Cr)
0.04% or less 
0%
Falls within
Titanium (Ti)
0.005 – 0.1%
- 
Does not teach
Aluminum
Balance
Balance
Meets

	*Bray does not teach any elements not included amount the list of Al, Zn, Cu, Mg, Zr, Si, Fe, Cr, and Ti (as defined by “incidental impurities”), and therefore, said impurities are interpreted to be essentially 0%, meeting the claimed limitation.
Wherein the ratio of Mg to Cu is 0.66 – 1.05 (2.4/1.6 – 1.9/1.8), based on the disclosed ranges of Mg and Cu, which overlaps the claimed range (1.05 – 1.35)
Wherein the ratio of Zn to Mg is 3.15 – 4.18 (6/1.9 – 6.7/1.6), based on the disclosed ranges of Zn and Mg, which overlaps the claimed range (3.2 – 4)

Bray does not explicitly teach the presence of titanium. 

Dangerfield teaches an Al-Zn-Cu-Mg aluminum alloy product [title]. Dangerfield teaches that the aluminum alloy contains titanium in a range of 0 – 0.06 wt% [0021], which overlaps with the claimed range. Furthermore, Dangerfield teaches that titanium can be added in the said range, during casting in order to limit the as-cast grain size of the aluminum alloy product [0063].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the aluminum alloy product/plate of Bray and added titanium in a range of 0 – 0.06 wt% as taught by Dangerfield, in order to limit the as-cast grain size of the aluminum alloy product. Given that Bray and Dangerfield are directed to Al-Zn-Cu-Mg, same field of endeavor, a person of ordinary skill in the art would have a reasonable expectation of success in the combining the teachings of Bray and Dangerfield, to achieve predictable results. 

Furthermore, in regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 19, Bray in view of Dangerfield teaches the invention as applied above in claim 16. Bray teaches that the aluminum alloy plate can be less than 2 ½ inches, which overlaps with the claimed range, meeting the claimed limitation [claim 18]. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 20, Bray in view of Dangerfield teaches the invention as applied above in claim 19. Bray teaches that the yield strength in the LT direction is at least 70 ksi, which falls within the claimed range, meeting the claimed limitation [claim 17]. 

Regarding claim 21, Bray in view of Dangerfield teaches the invention as applied above in claim 19. Bray teaches that the K1c in the TL direction is at least 33 ksi, which falls within the claimed range, meeting the claimed limitation [claim 18]. 

Regarding claim 22, Bray in view of Dangerfield teaches the invention as applied above in claim 19. Bray teaches that the yield strength in the LT direction is at least 70 ksi, which falls within the claimed range, meeting the claimed limitation [claim 17]. Bray teaches that the K1c in the TL direction is at least 33 ksi, which falls within the claimed range, meeting the claimed limitation [claim 18]. 

Regarding claims 23 – 24, Bray in view of Dangerfield teaches the invention as applied above in claim 22. Bray does not explicitly teach the Kmax-dev values or EAC values. However, Bray teaches an aluminum product/plate with an overlapping composition as well as other physical properties that fall within the claimed ranges (Claims 20 – 22). Therefore, there is a reasonable expectation to a person of ordinary skill in the art that the aluminum alloy product/plate of Bray in view of Dangerfield with the overlapping composition and identical properties of yield strength (LT) and K1c (TL) would possess Kmax-dev values and EAC values that met the claimed limitation. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case composition and structure (properties), a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US2022/0081740 – Rolled aluminum alloy product with overlapping composition
US2010/0037998 – Aluminum alloy products with overlapping composition
US2005/0034794 – Overlapping composition to claimed invention
US 5,865,911 – Rolled plate products with similar composition
Aluminum Alloy 7181 – Highly similar aluminum alloy commercially available
SAE Aerospace – Aluminum alloy with similar composition and properties thereof

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735